Proceeding pursuant to CPLR article 78 to, inter alia, review a determination of the respondent State Commissioner of Social Services, dated January 17, 1979 and made after a statutory fair hearing, which affirmed the determination of the local agency to discontinue the grant of aid to petitioner and her three minor children because petitioner failed to comply with the agency’s request that she verify how she was able to pay her excess rent when her mortgage payments were $448 a month, and her shelter allowance was only $251 (reduced from $271) a month. Petition granted to the extent that the determination is modified, on the law, by reinstating the grant of assistance to petitioner’s three minor children retroactively to the date of discontinuance thereof. As so modified, determination confirmed and petition otherwise dismissed, without costs or disbursements. There is substantial evidence in the record to support the determination discontinuing petitioner’s personal grant of assistance. Nevertheless, the State commissioner made no finding of a lack of need by the minor children. Absent such a finding, the children may not be deprived of the assistance which they are entitled to receive (Matter of Springs v Blum, 74 AD2d 925, 926) despite their mother’s failure to comply with the local agency’s request. Titone, J.P., Laser, Mangano and Cohalan, JJ., concur.